                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

NATHAN DONTRION FINCH                            §
(#590474),                                       §
                                                 §
               Petitioner,                       §
                                                 §
V.                                               §           No. 3:20-cv-91-B
                                                 §
DAVIDSON COUNTY SHERIFFS                         §
DEPT.,                                           §
                                                 §
               Respondent.                       §

     ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION
               OF THE UNITED STATES MAGISTRATE JUDGE

       The United States Magistrate Judge made findings, conclusions, and a recommendation in

this case. No objections were filed. The District Court reviewed the proposed findings, conclusions,

and recommendation for plain error. Finding none, the Court ACCEPTS the Findings, Conclusions,

and Recommendation of the United States Magistrate Judge.

       SO ORDERED.

       DATED: FEBRUARY 11, 2020.



                                              _________________________________
                                              JANE J. BOYLE
                                              UNITED STATES DISTRICT JUDGE




                                                -1-
